Citation Nr: 0011727	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  94-47 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for bursitis/tendinitis of 
the right shoulder, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
December 1974.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Wichita, Kansas 
Medical and Regional Office Center (M&ROC), which granted 
service connection for bursitis/tendinitis of the right 
shoulder (right shoulder disability), and assigned a 
noncompensable evaluation, effective from July 5, 1994.  The 
veteran disagreed with the determination, and this appeal 
ensued.  Thereafter, in a rating decision dated in November 
1995, the M&ROC increased the evaluation of the service-
connected right shoulder disability to 20 percent, effective 
from September 15, 1995.  In addition, the M&ROC granted 
entitlement to a temporary total evaluation for this 
disability pursuant to 38 C.F.R. § 4.30 (1996) from October 
6, 1995 to December 31, 1995; thereafter, the 20 percent 
rating was resumed.  In October 1996, the Board remanded this 
issue to the RO for further development.

In an August 1997 decision, the Board determined that a 20 
percent rating for the right shoulder disability was 
warranted prior to September 15, 1995.  The Board remanded 
the issue of entitlement to an evaluation in excess of 20 
percent for the right shoulder disability for the period 
subsequent to September 15, 1995.  

As noted, this appeal stems from disagreement with the 
original disability rating assigned for the right shoulder 
disability.  According to Fenderson v. West, 12 Vet.App. 119 
(1999), "at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings. "  In its 
August 1997 decision the Board addressed the issue of 
entitlement to a compensable evaluation for right shoulder 
disability prior to September 15, 1995.  That decision is 
final.  See 38 U.S.C.A. § 7104 (West 1991).  Therefore, the 
Board will limit its consideration to only whether a rating 
in excess of 20 percent is warranted from September 15, 1995.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected right shoulder disability 
is manifested by full range of motion, degenerative changes, 
atrophy and marked weakness which results in considerable 
functional impairment; the symptomatology approximates that 
of limitation of motion of the arm to midway between the side 
and shoulder level.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for bursitis/tendinitis 
of the right shoulder are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71, Plate I, 4.71a, Diagnostic Codes 5003, 5019, 5200, 
5201, 5202, 5203 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  

In a September 1994 rating decision, the RO granted service 
connection for bursitis/tendinitis of the right shoulder, 
evaluated as noncompensably disabling from July 5, 1994.  

VA outpatient treatment records show that in September 1995 
the veteran was identified for right shoulder surgery.  At 
that time, it was noted that his right shoulder impingement 
was not responding to conservative measures.  It was noted an 
arthrogram was positive for a rotator cuff tear.  He took 
Ibuprofen.  Physical examination revealed right shoulder 
abduction to 90 degrees, and forward elevation (flexion) to 
100 degrees, with pain at the subacromial spaces.  The 
following month, he underwent surgery on the right shoulder 
for a rotator cuff tear.  The procedure was a right 
acromioplasty and debridement of the right rotator cuff.  The 
operation report noted attempts to approximate the tendons 
were unsuccessful as the cuff could not be pulled together 
without excessive abduction and tension on the repair.

In a November 1995 rating decision, the RO increased the 
rating for the right shoulder disability to 20 percent 
effective September 15, 1995.  The RO also assigned a 
temporary total rating for convalescence pursuant to 
38 C.F.R. § 4.30 from October 6, 1995 to December 31, 1995; 
thereafter the 20 percent rating was resumed.  

On VA examination in December 1996, the veteran stated that 
he was unable to lift heavy objects.  He did work, however, 
in a lawn service and was able to mow lawns.  He stated that 
he could not hold his arm above his head for any length of 
time and that he still had pain in the right shoulder with 
cramping of the deltoid muscle.  He took Motrin, 800 mg, 
three times a day.  He had a scar on the right shoulder at 
the superior portion of the deltoid muscle where the surgery 
was performed.  It was noted that the veteran was right-
handed.  On physical examination, there was no swelling or 
deformity.  He could raise his right arm over his head but 
with some difficulty.  There was mild pain elicited on going 
through this range of motion.  He could backward extend his 
arm 85 degrees and cross his arms over his chest normally.  
He had "full" range of motion on rotation of the shoulder 
joint.  There was no crepitus elicited.  X-rays of the right 
shoulder revealed moderate degenerative arthritic changes 
involving both the glenohumeral and acromioclavicular joints.  
An MRI of the right shoulder showed supraspinatus muscle 
atrophy and retraction of the musculotendinous junction 
suggestive of chronic or recurrent tear.  The diagnoses 
included moderate degenerative arthritis of the right 
shoulder and supraspinatus muscle atrophy secondary to 
rotator cuff tear.  It was noted that, according to the 
surgical report, the right rotator cuff repair had been 
unsuccessful, and the examiner stated it was still moderately 
symptomatic.

In an August 1997 decision, the Board granted a 20 percent 
rating for right shoulder disability prior to September 15, 
1995.  This action was implemented by the RO in a September 
1997 rating decision.  

A VA progress note dated in February 1997 shows that the 
veteran was able to reach the left rear pocket and left 
shoulder with the right arm with pain.  Increased crepitus in 
the right shoulder was noted in August 1997.  

On VA examination in October 1998, the veteran complained of 
pain, weakness and cramping in the right shoulder.  Physical 
examination showed that he was able to disrobe and pull his 
T-shirt over his head without apparent difficulty.  
Examination of the right shoulder, itself, showed a well-
healed nontender surgical scar just lateral to the acromion.  
There was no swelling or tenderness about the right shoulder.  
Atrophy was noted of both the supra- and infraspinatus 
muscles.  Actively, the veteran was able to abduct the right 
shoulder to 165 degrees and flex it to 180 degrees.  The 
right shoulder internally and externally rotated to 90 
degrees.  Strength-wise, there was marked weakness of 
abduction against resistance when the shoulder was placed at 
90 degrees of abduction.  Also the right shoulder showed 
marked weakness of external rotation relative to the left.  
The veteran was able to hold the shoulder against gravity at 
90 degrees of abduction but when pressure was applied in a 
downward direction, he was unable to maintain that position.  
The examiner noted that the veteran worked as a painter and 
doing yard work for the past several years which required 
prolonged work above shoulder level with the right upper 
extremity.  The examiner indicated that this type of work was 
incompatible with the weakened right shoulder.  The examiner 
further stated that the weakness of the muscles as manifested 
by the atrophy would produce excessive fatigability and 
possible incoordination.  The examiner concluded that 
functionally the veteran had considerable deficit in the 
right shoulder.  

Analysis

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (1999).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (1999).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).


Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major or minor 
extremity, i.e., the one predominantly used by the 
individual.  Only one extremity is considered to be major and 
a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69 (1999).  The 
VA examination in December 1996 reflects that the veteran is 
right-handed.  Thus, the rating for the right shoulder is to 
be made on the basis of that upper extremity being the major 
extremity.

Bursitis is rated on the basis of limitation of motion for 
the joint involved, as is degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5019 (1999).  Under the criteria 
pertaining to degenerative arthritis, when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of joints affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  For the 
purpose of rating disability from arthritis, the shoulder is 
considered a major joint.  38 C.F.R. § 4.45(f) (1999).

A 20 percent evaluation is warranted for limitation of motion 
of either arm when motion is limited to shoulder level.  A 30 
percent evaluation is warranted for limitation of motion of 
the major arm when motion is limited to midway between the 
side and shoulder level, and a 40 percent evaluation is 
warranted for limitation of motion of the major arm when 
motion is limited to 25 degrees from the side.  38 C.F.R. § 
4.71a, Diagnostic Code 5201 (1999).

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (1999).  

The December 1996 VA examination showed that the veteran 
could backward extend his arm 85 degrees and had full range 
of motion on rotation.  He had essentially full range of 
motion on VA examination in October 1998.  As such, the 

veteran's limitation of motion on clinical examination 
clearly does not meet the criteria for a rating greater than 
20 percent under Diagnostic Code 5201.  In DeLuca v. Brown, 8 
Vet.App. 202 (1995), however, the United States Court of 
Appeals for Veterans Claims (Court) (formerly known as the 
United States Court of Veterans Appeal) held that a higher 
rating based on a greater limitation of motion due to pain on 
use was not precluded by 38 C.F.R. § 4.14.  Accordingly, the 
Board cannot deny the veteran's appeal solely by mechanically 
applying the rating code to the physician's measurements of 
shoulder movement.  

After careful consideration of all the evidence, including 
the detailed findings and observations by the VA examiners in 
December 1996 and October 1998, the Board finds that the 
record justifies an increased rating for the right shoulder 
pathology.  The findings and comments by those examiners are 
basically self-explanatory.  At the 1996 examination, the 
veteran had difficulty raising his right arm over his head 
and mild pain was elicited on going through this range of 
motion.  The physician who conducted the 1998 examination 
concluded that weakness in the right shoulder muscles could 
produce excessive fatigability and possible incoordination, 
and that the right shoulder disability caused considerable 
functional loss.  Therefore, the Board finds that as a 
practical matter the veteran has considerably greater loss of 
shoulder mobility than the raw measurements initially 
suggest.  As such, the Board finds that the symptomatology 
attributable to the right shoulder disability warrants a 30 
percent rating as it is equivalent to limitation of motion of 
the right shoulder to midway between the side and shoulder 
level under Diagnostic Code 5201.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201 
(1999).  

With respect to the veteran's entitlement to a rating in 
excess of 30 percent, the Board finds that the evaluation 
assigned adequately reflects the clinically established 
degree of pain, discomfort, and functional loss experienced 
by the veteran.  In this regard, the Board notes that the 
veteran has essentially full range of motion of the right 
shoulder.  There is no evidence, or claim, of ankylosis of 
the 

scapulohumeral articulation, impairment of the humerus by 
nonunion or malunion, or impairment of the clavicle or 
scapula.  Accordingly, Diagnostic Codes 5200, 5202 and 5203 
are inapplicable to the case at hand.  

The Board notes that a compensable evaluation under 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 may be assigned 
where there is painful motion with joint or periarticular 
pathology.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991); see also Hicks v. Brown, 8 Vet. App. 417, 421 
(1995) (under 38 C.F.R. § 4.59, painful motion is considered 
limited motion even though a range of motion may be possible 
beyond the point when pain sets in).  However, despite the 
presence of some discomfort and crepitus on motion of the 
right shoulder, the range of motion of the shoulder is, as 
indicated, nearly full.  Thus, the painful motion 
contemplated by 38 C.F.R. § 4.59 has been considered and 
subsumed in the 30 percent evaluation currently assigned.  38 
C.F.R. § 4.14 (1999).

The Board also notes that the veteran's disability does not 
warrant a separate evaluation for the right shoulder scar.  
The Board notes that the Court, in Esteban v. Brown, 6 Vet. 
App. 259 (1994) held that conditions are to be rated 
separately under 38 C.F.R. § 4.25 (1999), unless they 
constituted the "same disability" or the "same manifestation" 
under 38 C.F.R. § 4.14 (1999).  Esteban, at 261.  Scars, 
other than disfiguring head, neck, or facial scars, or 
residuals of 2nd or 3rd degree burns, are rated based on 
healing, symptomatology, or on impairment of function of the 
part affected.  A ten percent rating is warranted for a scar 
which is poorly nourished with repeated ulceration, or which 
is tender and painful on objective demonstration.  Other 
scars are rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (1999).  The October 1998 VA examination revealed that 
the right shoulder surgical scar was well-healed and 
nontender, resulting in no functional limitations to warrant 
a separate evaluation.



ORDER

A 30 percent rating for bursitis/tendinitis of the right 
shoulder is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  



		
	U.R. POWELL
	Member, Board of Veterans' Appeals



 

